Reasons for Allowance
1. 	The closest prior art to the subject matter of independent claim 1 is the Stuckman publication wherein it discloses a method of controlling a movable object. (See Figs. 1 - 2, 6 - 7, 9 - 11, Col. 6, Lines 40 - 54, and  Col. 7, Lines 1 - 35.  In particular, see Figs. 6 - 7, and 10.  See Col. 7, Lines 25 - 35, Stuckman teaches a method of controlling a movable object configured as an RC aircraft.)
Then Lin’s mobile platform travel control system based upon operator head movement and Liu’s method for selecting UAV (Unmanned Aerial Vehicle) remote control modes are introduced to cure Stuckman’s deficiency with explicitly disclosing detecting, by a sensor of the terminal, an attitude of the terminal; and 
generating, at the terminal, a control signal configured to control a rotational attribute of the movable object based on the selected mode and the detected attitude of the terminal.
Liu’s work presents a remote control command structure which accommodates a diversity of flight environments without needing to change remote control or UAV hardware.  Liu’s method also avoids potential conflicts when a plurality of remote modes coexist.  While Stuckman’s radio controlled aircraft control system teaches the plurality of modes including at least one of an angle-to-angle control mode, an angle-to-speed control mode, or an angle-to-acceleration control mode (see Figs. 1 - 2, 6 - 7, 9 - 11, Col. 5, Lines 33 - 49, and Col. 6, Lines 40 - 52, . In particular, see Fig. 10.  See Col. 4, Lines 42 - 50. See also Col. 5, Lines 43 - 49), Liu’s method for selecting UAV remote control modes provides more clarification, regarding receiving, from a user interface of a terminal, selection of a mode from a plurality of modes.  (See ¶0004, ¶0011 - ¶0014, ¶0040 - ¶0041, ¶0071, and ¶0080. In particular, see ¶0014, "a method for selecting the remote control mode of the UAV. The method designs a remote control signal processing system compatible with multiple remote control modes without changing the hardware structure of the UAV ground command and control vehicle.")
Specifically, Lin presents a system wherein the operating terminal comprises a head movement detecting module, wherein the operator can move the operating mobile platform and rotate the video collecting module on the mobile platform in a more visualized manner by obtaining the location and gesture of the head of the operator and controlling the mobile platform.  
Lin further teaches detecting, by a sensor of the terminal, an attitude of the terminal (see Figs. 1 - 4, ¶0009 - ¶0010, ¶0021 - ¶0025, 0053 -¶0054, and ¶0058.  In particular, Figs. 2, 4.  See ¶0023.  See ¶0053 - ¶0054 and ¶0058); and generating, at the terminal, a control signal configured to control a rotational attribute of the movable object based on the selected mode and the detected attitude of the terminal.  (See Figs. 1 - 4, ¶0023 - ¶0025, ¶0040, ¶0053 - ¶0054, ¶0084, and ¶0091.  In particular, see Fig. 2.  See ¶0023 and ¶0091.)
Stuckman teaches a radio controlled (RC) aircraft remote control system which is analogous with the claimed invention as it relates to disclosing a plurality of control modes for the remote controller. Liu teaches UAV remote control systems which is analogous with the claimed invention as it relates to disclosing selection of a UAV remote control mode.  Lin teaches UAV remote control systems which is analogous with 
However, the prior art does not teach, or suggest every element of independent claims 1, 14 and 17. As such, a person skilled in the art would not modify Stuckman in view of Lin and Liu, or any other combination thereof, to provide the method for displaying, on the user interface of the terminal, an attitude range indicator, the attitude range indicator including a first region and a second region;
wherein:
the first region indicates a predetermined range of angles corresponding to the angle-to-angle control mode where an attitude change of the terminal causes a rotational angle of the movable object to be changed;
the second region indicates a range of angles within an overall range of angles the movable object is able to move but outside the predetermined range of angles; and
the range of angles indicated by the second region corresponds to the angel-to-speed control mode or the angle-to-acceleration control mode where the attitude change of the terminal causes a rotational speed or a rotational acceleration of the movable object to be changed. 
2.	The following is an examiner’s statement of reasons for allowance:
displaying, on the user interface of the terminal, an attitude range indicator, the attitude range indicator including a first region and a second region;
wherein:
the first region indicates a predetermined range of angles corresponding to the angle-to-angle control mode where an attitude change of the terminal causes a rotational angle of the movable object to be changed;
the second region indicates a range of angles within an overall range of angles the movable object is able to move but outside the predetermined range of angles; and
the range of angles indicated by the second region corresponds to the angel-to-speed control mode or the angle-to-acceleration control mode where the attitude change of the terminal causes a rotational speed or a rotational acceleration of the movable object to be changed. 
In particular, the prior art is silent in teaching, or suggesting a method wherein the first and second regions on the display of the user interface of the terminal displaying wherein the range of angles indicated by the second region corresponds to the angel-to-speed control mode or the angle-to-acceleration control mode where the attitude change of the terminal causes a rotational speed or a rotational acceleration of the movable object to be changed. 

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661